Citation Nr: 0626284	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an initial compensable rating for porphyria 
cutanea tarda. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDING OF FACT

Service connection for porphyria cutanea tarda was granted 
with a zero percent rating in August 2003, and service 
connection was properly severed by rating decision in July 
2004. 



CONCLUSION OF LAW

There is no legal basis for a retroactive increase after 
proper severance of service connection.  38 C.F.R. 
§§ 3.400(o), 3.105(d) (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

As the law and not the facts are dispositive, there is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim and the provisions of the VCAA 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2003, the veteran filed a claim of service 
connection for a skin condition due to exposure to Agent 
Orange.  In an August 2003 rating decision, the RO granted 
service connection for porphyria cutanea tarda as related to 
exposure to Agent Orange and assigned a zero or 
noncompensable rating.  In a March 2004, the RO notified the 
veteran of the proposal to sever service connection for 
porphyria cutanea tarda.  In a July 2004 rating decision, the 
RO severed service connection for porphyria cutanea tarda 
because the grant was clearly and unmistakable erroneous.  
After the veteran was provided notice of the severance action 
and of his appellate rights, he did not appeal the severance 
of service connection. 

In severing service connection, the RO complied with due 
process provisions of 38 C.F.R. § 3.105(d).  Accordingly, the 
Board finds that service connection was properly severed. 

Under 38 C.F.R. § 3.400(o), a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  The law here is clearly dispositive as 
its prohibits a retroactive increase or additional benefits 
once basic entitlement has been terminated. Accordingly, the 
Board finds that the veteran lacks entitlement under the law 
for the claim for increase, and the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 

As for the argument that the veteran did not receive proper 
assistance in obtaining a VA examination with a biopsy during 
an active phase of his skin disorder, the duty to assist 
under the VCAA does not apply where the law, and not the 
underlying facts or development of the facts, is dispositive.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

                                                                    
(The ORDER follows on the next page.).







ORDER

A compensable rating for porphyria cutanea tarda is denied.  





___________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


